Case 1:20-cv-01094-JMS-MG Document 56 Filed 06/15/21 Page 1 of 2 PageID #: 365




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION



INDIANA CIVIL LIBERTIES UNION                           )
FOUNDATION, INC., et al.,                               )
                                                        )
               Plaintiffs,                              )
                                                        )
                      v.                                )   No. 1:20-cv-1094 JMS-MG
                                                        )
SUPERINTENDENT, INDIANA STATE                           )
POLICE, et al.,                                         )
                                                        )
               Defendants.                              )

     Unopposed Motion for Extension of Time to File Motion for Attorneys’ Fees and
                                        Costs

        Plaintiffs, by their counsel, say that:

1.      On May 7, 2021, this Court entered its Dismissal of Case as Moot and Final

Judgment that provided, among other things, that plaintiff had 45 days from that date,

or until June 21, 2021, to submit their motion for attorneys’ fees and costs pursuant to 42

U.S.C. § 1988. (Dkt. 55).

2.      Plaintiffs have submitted a proposal concerning their attorneys’ fees and costs to

counsel for the State defendants who are still considering the proposal.

3.      Plaintiffs request an additional 30 days to submit their motion for attorneys’ fees

and costs so that the parties can determine if this matter can be fully resolved without

further intervention by the Court.


                                                  [1]
Case 1:20-cv-01094-JMS-MG Document 56 Filed 06/15/21 Page 2 of 2 PageID #: 366




4.     Undersigned counsel has consulted with Deputy Attorney General Lauren A.

Lattea, one of the attorneys for the State defendants who has no objection to this extension

of time.

       WHEREFORE, plaintiffs request that the time within which they must submit their

motion for attorneys’ fees and costs be extended an additional 30 days to, and including,

July 21, 2021, and for all other proper relief.




                                                        Kenneth J. Falk
                                                        ACLU of Indiana
                                                        1031 E. Washington St.
                                                        Indianapolis, IN 46202
                                                        317/635-4059
                                                        fax: 317/635-4105
                                                        kfalk@aclu-in.org

                                                        Attorney for Plaintiff




                                              [2]
